            Case 1:20-cr-00227-LTS Document 39 Filed 01/04/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :            20-CR-227 (LTS)
                                                                       :
KEVIN TAYLOR, GARY ROBLES, and MICHAEL                                 :
MAZUR,                                                                 :
                                                                       :
                                    Defendants.                        :
                                                                       X
----------------------------------------------------------------------
                                                     ORDER

                 The arraignment and pre-trial conference in this matter is hereby scheduled to

occur as a video conference using the Skype for Business platform on January 5, 2021, at 11:00

a.m.

                 To optimize the quality of the video feed, only the Court, the Defendants, defense

counsel, and counsel for the Government will appear by video for the conference; all others will

participate by telephone. Only one counsel per party may participate. Co-counsel, members of

the press, and the public may access the audio feed of the hearing by calling 888-363-4734,

followed by access code 1527005, followed by security code 3344#.

                 In advance of the hearing, Chambers will email the parties with further

information on how to access the video call. Those participating by video will be provided a link

to be pasted into their browser. The link should be used only at the time of the hearing. To

optimize use of the video conference technology, all those participating by video should:

             1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
                not use Internet Explorer.




TAYLOR - SCHEDULING ORDER                                 VERSION JANUARY 4, 2021                     1
          Case 1:20-cr-00227-LTS Document 39 Filed 01/04/21 Page 2 of 6




           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the hearing.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the hearing — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

               If Skype for Business does not work well enough and the Court decides to

transition to its teleconference line, counsel should call 888-363-4734 and use access code

1527005# and password 3344#. (Members of the press and public may call the same number,

but will not be permitted to speak during the hearing.) In that event, and in accordance with the

Court’s Emergency Individual Rules and Practices in Light of COVID-19, counsel should adhere

to the following rules and guidelines during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.




TAYLOR - SCHEDULING ORDER                         VERSION JANUARY 4, 2021                           2
          Case 1:20-cr-00227-LTS Document 39 Filed 01/04/21 Page 3 of 6




               If possible, defense counsel shall discuss the attached Waiver of Right to be

Present at Criminal Proceeding with the Defendants prior to the proceeding. If the Defendants

consent, and are able to sign the form (either personally or, in accordance with Standing Order

20-MC-174 of March 27, 2020, by defense counsel), defense counsel shall file the executed form

prior to the proceeding. In the event a Defendant consents, but counsel is unable to obtain or

affix the Defendant’s signature to the form, the Court will conduct an inquiry at the outset of the

proceeding to determine whether it is appropriate for the Court to add the Defendant’s signature

to the form.


       SO ORDERED.


Dated: January 4, 2021                               __/s/ Laura Taylor Swain____
       New York New York                             LAURA TAYLOR SWAIN
                                                     United States District Judge




TAYLOR - SCHEDULING ORDER                         VERSION JANUARY 4, 2021                             3
           Case 1:20-cr-00227-LTS Document 39 Filed 01/04/21 Page 4 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE PRESENT AT
                          -v-                                           CRIMINAL PROCEEDING

                                 ,                                       20-CR-227 (LTS)
                                    Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____    Arraignment

        I have been given a copy of the superseding indictment labeled S1 20 CR 227 containing
        the charges against me and have reviewed it with my attorney. I understand that I have a
        right to appear before a judge in a courtroom in the Southern District of New York to
        confirm that I have received and reviewed the superseding indictment; to have the
        superseding indictment read aloud to me if I wish; and to enter a plea of either guilty or not
        guilty before the judge. After consultation with my attorney, I wish to plead not guilty.
        By signing this document, I wish to advise the court of the following. I willingly give up
        my right to appear in a courtroom in the Southern District of New York to advise the court
        that:

                 1)       I have received and reviewed a copy of the superseding indictment.
                 2)       I do not need the judge to read the superseding indictment aloud to me.
                 3)       I plead not guilty to the charges against me in the superseding indictment.


Date:            ____________________________
                 Signature of Defendant


                 ____________________________
                 Print Name

___     Bail Hearing

        I am applying or in the future may apply for release from detention, or if not detained, for
        modification of the conditions of my release from custody, that is, my bail conditions. I
        understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time that my attorney makes such an application. I have
        discussed these rights with my attorney and wish to give up these rights for the period of
        time in which access to the courthouse has been restricted on account of the COVID-19
        pandemic. I request that my attorney be permitted to make applications for my release



TAYLOR - SCHEDULING ORDER                                VERSION JANUARY 4, 2021                           4
          Case 1:20-cr-00227-LTS Document 39 Filed 01/04/21 Page 5 of 6




        from custody or for modification of the conditions of my release even though I will not be
        present, and to make such applications in writing or by telephone in my attorney’s
        discretion.


Date:          ____________________________
               Signature of Defendant


               ____________________________
               Print Name

____    Conference

        I have been charged in a superseding indictment with violations of federal law. I
        understand that I have a right to be present at all conferences concerning this superseding
        indictment that are held by a judge in the Southern District of New York, unless the
        conference involves only a question of law. I understand that at these conferences the
        judge may, among other things, 1) set a schedule for the case including the date at which
        the trial will be held, and 2) determine whether, under the Speedy Trial Act, certain periods
        of time should be properly excluded in setting the time by which the trial must occur. I
        have discussed these issues with my attorney and wish to give up my right to be present at
        the conferences. By signing this document, I wish to advise the court that I willingly give
        up my right to be present at the conferences in my case for the period of time in which
        access to the courthouse has been restricted on account of the COVID-19 pandemic. I
        request that my attorney be permitted to represent my interests at the proceedings even
        though I will not be present.


Date:          ____________________________
               Signature of Defendant


               ____________________________
               Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges contained
in the superseding indictment, my client’s rights to attend and participate in the criminal
proceedings encompassed by this waiver, and this waiver form. I affirm that my client knowingly
and voluntarily consents to the proceedings being held in my client’s absence. I will inform my
client of what transpires at the proceedings and provide my client with a copy of the transcript of
the proceedings, if requested.

Date:          ____________________________
               Signature of Defense Counsel



TAYLOR - SCHEDULING ORDER                         VERSION JANUARY 4, 2021                          5
          Case 1:20-cr-00227-LTS Document 39 Filed 01/04/21 Page 6 of 6




               ____________________________
               Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.



Date:          _________________________
                Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




TAYLOR - SCHEDULING ORDER                         VERSION JANUARY 4, 2021                           6
